1

2                              UNITED STATES DISTRICT COURT
3                                     DISTRICT OF NEVADA
4

5     ROBERT McCONNELL,                               Case No. 3:10-cv-00021-GMN-WGC
6          Petitioner,
                                                      ORDER GRANTING MOTION FOR
7            v.                                       EXTENSION OF TIME (ECF NO. 92)
8
      WILLIAM GITTERE, et al.,
9
           Respondents.
10

11

12

13          In this capital habeas corpus action, the petitioner, Robert McConnell,
14   represented by appointed counsel, was due to file a second amended habeas petition
15   by February 3, 2020. See Order entered December 3, 2019 (ECF No. 91).
16          On February 3, 2020, McConnell filed a motion for extension of time (ECF
17   No. 92), requesting a 60-day extension of time, to April 3, 2020, to file his second
18   amended petition. McConnell’s counsel states that the extension of time is necessary
19   because of the work involved in preparing the second amended petition following the
20   extensive state-court proceedings that occurred during the stay of this action, and
21   because of his obligations in other cases. This would be the first extension of this
22   deadline.
23          The Court finds that McConnell’s motion for extension of time is made in good
24   faith and not solely for the purpose of delay, and that there is good cause for the
25   extension of time requested.
26          IT IS THEREFORE ORDERED that Petitioner’s motion for extension of time
27   (ECF No. 92) is GRANTED. Petitioner will have until and including April 3, 2020, to file
28   his second amended habeas petition.
                                                  1
1

2           IT IS FURTHER ORDERED that, in all other respects, the schedule for further

3    proceedings set forth in the order entered December 3, 2019 (ECF No. 91) will remain

4    in effect.

5

6                       5 day of ______________________,
            DATED THIS ___                  February     2020.
7

8

9                                           GLORIA M. NAVARRO,
                                            UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                               2
